SECOND AMENDMENT
TO THE AMENDED AND RESTATED
1993 PRAXAIR COMPENSATION DEFERRAL PROGRAM

Praxair, Inc. and Subsidiaries

--------------------------------------------------------------------------------

Exhibit 10.07b

As of October 28, 2003

        In accordance with Section 9.8 of the Amended and Restated 1993 Praxair
Compensation Deferral Program (the “Program”), the Program is hereby amended as
follows:

        1. The references to the “1992 Praxair, Inc. Long Term Incentive Plan”
in Section 1 of the Plan are revised to read the “2002 Praxair, Inc. Long Term
Incentive Plan”.

        2. The references to "1996 Praxair, Inc. Senior Executive Performance
Award Plan" in Sections 1 and 2.21 are revised to read "Praxair, Inc. Plan for
Determining Performance-Based Awards Under Section 162(m)".

        3. The reference to "1992 Praxair, Inc. Variable Compensation Plan" in
Section 2.20 is revised to read "1992 Praxair, Inc. Variable Compensation Plan".

        4. Section 2.2 of the Plan is amended in its entirety to read as
follows:

 

“2.2 ‘Change in Control of the Corporation’ means the occurrence of any one of
the following events with respect to the Corporation:


(i)

individuals who, on January 1, 2003, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2003,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Corporation in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Corporation initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies [or consents] by or on behalf of any person
other than the Board shall be deemed an Incumbent Director;


(ii)

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections


--------------------------------------------------------------------------------

1

 

13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 20% or more of the combined voting
power of the Corporation’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Corporation
or any subsidiary, (B) by any employee benefit plan sponsored or maintained by
the Corporation or subsidiary, (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii));


(iii)  

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Corporation or any of its
subsidiaries that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or


(iv)

The stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation or a sale or disposition of all or substantially
all of the Corporation’s assets.


2

--------------------------------------------------------------------------------

 

Notwithstanding   the foregoing, a Change in Control of the Corporation shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Corporation which reduces the number of
Company Voting Securities outstanding; provided, that if after such acquisition
by the Corporation such person becomes the beneficial owner of additional
Company Voting Securities that increases the percentage of outstanding Company
Voting Securities beneficially owned by such person, a Change in Control of the
Corporation shall then occur.”


        5. Section 2.8 of the Plan is deleted in its entirety, and all
subsequent paragraphs of Section 2 are renumbered accordingly.

        6. All references to the "Discounted Stock Value Rate" throughout the
Plan are hereby deleted from the Plan.

        7. Section 2.15 (formerly Section 2.16) of the Plan is revised to refer
to the "Praxair Retirement Savings Plan, as amended from time to time."

        8. Section 2.17 (formerly section 2.18) of the Plan is amended to delete
the phrase "less five percent (5%)" therefrom.

        9. Section 8.2(a) of the Plan is amended in its entirety to read as
follows:

 

"(a) Accrual Rates. Earnings accruing in accordance with Section 8.1 shall
accrue at (i) the Fixed Income Rate, or (ii) the Stock Value Rate, or a
combination of the two Rates."


        10. The above amendments are effective as of October 28, 2003.

PRAXAIR, INC.     By: /s/ SALLY A. SAVOIA
Sally A. Savoia
Vice President- Human Resources   Date: October 28, 2003

3